Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 10-13 of Application No. 15585832. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other. 
Claims 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17, 28-30, 32-44 of Application No. 15114694. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.
Claims 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Application No. 16934688. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haumont US 20020032032 in view of Wu US 20150117410

11. A communication apparatus comprising: 
[[a memory]]; and 
at least one hardware processor coupled to the memory; 
wherein the at least one hardware processor is configured to; change an operation related to a measurement report for handover, depending on whether or not the communication apparatus is operating in a coverage enhancement (CE) mode (Haumont: abstract, [0017-0021, 0103-0104] - the measurement report comprises an indication 62 (e.g. one bit) as to whether the MS's current serving cell is an LSA cell or not), 
wherein the measurement report includes a first measurement report with a parameter for the CE mode (Haumont: abstract, [0017-0021, 0103] - The cell reselection criteria C31 and C32 are provided as a complement to the current GSM cell reselection criteria); and 
transmit, to a base station, the first measurement report in a case where the communication apparatus is operating in the CE mode (Haumont: abstract, [0017-0021, 0103-0104] - The mobile station or its subscriber is associated with at least one set of special cells called LSA cells. Information on the set of special cells is transferred to the radio station controller (BSC), and the mobile station (MS) at least participates in the transferring of information, preferably by sending an explicit list of its LSA cells or by including in at least one measurement report (6-4) a flag bit (62, 64.sub.1 . . . 64.sub.N) indicating whether or not the cell in question is a special cell).
Wu further teaches a memory (Wu: fig. 2, unit 210) in order to make the UE to notify the eNB whether the UE is in the enhanced coverage mode by performing uplink transmissions with or without repetitions [0036]
Thus, it would have been obvious to one skill in art before the effective filing date of the claim invention in include the above recited limitation into Haumont’s invention in order to make the UE to notify the eNB whether the UE is in the enhanced coverage mode by performing uplink transmissions with or without repetitions [0036], as taught by Wu.


12. The communication apparatus according to claim 11, wherein: the measurement report includes a second measurement report without the parameter, and the at least one hardware processor is configured to transmit, to the base station, the second measurement report in a case where the communication apparatus is not operating in the CE mode (Haumont: fig. 3-4, [0005-0080, 0019, 0029, 0070] - parameters C1 (for normal cell selection) and C2).

13. The communication apparatus according to claim 11, wherein the parameter is related to radio quality (Haumont: fig. 3-4, [0021]).

14. The communication apparatus according to claim 13, wherein the parameter is related to reference signal received power (RSRP) (Haumont: fig. 3-4, [0021]).

Regarding claims 15-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 11-14, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haumont US 20020032032 in view of Papasakellariou US 20150085717

11. A communication apparatus comprising: 
[[a memory]]; and 
at least one hardware processor coupled to the memory; 
wherein the at least one hardware processor is configured to; change an operation related to a measurement report for handover, depending on whether or not the communication apparatus is operating in a coverage enhancement (CE) mode (Haumont: abstract, [0017-0021, 0103-0104] - the measurement report comprises an indication 62 (e.g. one bit) as to whether the MS's current serving cell is an LSA cell or not), 
wherein the measurement report includes a first measurement report with a parameter for the CE mode (Haumont: abstract, [0017-0021, 0103] - The cell reselection criteria C31 and C32 are provided as a complement to the current GSM cell reselection criteria); and 
transmit, to a base station, the first measurement report in a case where the communication apparatus is operating in the CE mode (Haumont: abstract, [0017-0021, 0103-0104] - The mobile station or its subscriber is associated with at least one set of special cells called LSA cells. Information on the set of special cells is transferred to the radio station controller (BSC), and the mobile station (MS) at least participates in the transferring of information, preferably by sending an explicit list of its LSA cells or by including in at least one measurement report (6-4) a flag bit (62, 64.sub.1 . . . 64.sub.N) indicating whether or not the cell in question is a special cell).
Papasakellariou further teaches a memory (Papasakellariou: fig. 2, unit 260) in order to make UE to determine whether to continue operation in a normal coverage mode or in a CE mode [0038]
Thus, it would have been obvious to one skill in art before the effective filing date of the claim invention in include the above recited limitation into Haumont’s invention in order to make UE to determine whether to continue operation in a normal coverage mode or in a CE mode [0038], as taught by Papasakellariou.

12. The communication apparatus according to claim 11, wherein: the measurement report includes a second measurement report without the parameter, and the at least one hardware processor is configured to transmit, to the base station, the second measurement report in a case where the communication apparatus is not operating in the CE mode (Haumont: fig. 3-4, [0005-0080, 0019, 0029, 0070] - parameters C1 (for normal cell selection) and C2).

13. The communication apparatus according to claim 11, wherein the parameter is related to radio quality (Haumont: fig. 3-4, [0021]).

14. The communication apparatus according to claim 13, wherein the parameter is related to reference signal received power (RSRP) (Haumont: fig. 3-4, [0021]).

Regarding claims 15-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 11-14, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haumont US 20020032032 in view of TAMBARAM US 20150079989

11. A communication apparatus comprising: 
[[a memory]]; and 
at least one hardware processor coupled to the memory; 
wherein the at least one hardware processor is configured to; change an operation related to a measurement report for handover, depending on whether or not the communication apparatus is operating in a coverage enhancement (CE) mode (Haumont: abstract, [0017-0021, 0103-0104] - the measurement report comprises an indication 62 (e.g. one bit) as to whether the MS's current serving cell is an LSA cell or not), 
wherein the measurement report includes a first measurement report with a parameter for the CE mode (Haumont: abstract, [0017-0021, 0103] - The cell reselection criteria C31 and C32 are provided as a complement to the current GSM cell reselection criteria); and 
transmit, to a base station, the first measurement report in a case where the communication apparatus is operating in the CE mode (Haumont: abstract, [0017-0021, 0103-0104] - The mobile station or its subscriber is associated with at least one set of special cells called LSA cells. Information on the set of special cells is transferred to the radio station controller (BSC), and the mobile station (MS) at least participates in the transferring of information, preferably by sending an explicit list of its LSA cells or by including in at least one measurement report (6-4) a flag bit (62, 64.sub.1 . . . 64.sub.N) indicating whether or not the cell in question is a special cell).
TAMBARAM further teaches a memory (TAMBARAM: [0012]) in order to provide a process which may enhance cell reselection by a UE [0054]
Thus, it would have been obvious to one skill in art before the effective filing date of the claim invention in include the above recited limitation into Haumont’s invention in order to provide a process which may enhance cell reselection by a UE [0054], as taught by TAMBARAM.

12. The communication apparatus according to claim 11, wherein: the measurement report includes a second measurement report without the parameter, and the at least one hardware processor is configured to transmit, to the base station, the second measurement report in a case where the communication apparatus is not operating in the CE mode (Haumont: fig. 3-4, [0005-0080, 0019, 0029, 0070] - parameters C1 (for normal cell selection) and C2).

13. The communication apparatus according to claim 11, wherein the parameter is related to radio quality (Haumont: fig. 3-4, [0021]).

14. The communication apparatus according to claim 13, wherein the parameter is related to reference signal received power (RSRP) (Haumont: fig. 3-4, [0021]).

Regarding claims 15-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 11-14, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/SULAIMAN NOORISTANY/            Primary Examiner, Art Unit 2415